Citation Nr: 0611558	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  06-02 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hepatitis C.

2.  Whether new and material evidence has been submitted to 
reopen a claim for cervical stenosis.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for cirrhosis or 
fibrosis of the liver.

6.  Entitlement to service connection for a heart disorder.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for depression.

9.  Entitlement to service connection for post-traumatic 
stress disorder.

10.  Entitlement to an effective date earlier than November 
30, 2004, for the award of non-service-connected death 
pension benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to May 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied the claims listed on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

In the veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, he indicated he did not want a hearing before the 
Board.  However, in March 2006, after the case had been sent 
to the Board, he submitted a letter stating he now wanted a 
hearing before a traveling section of the Board.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board hearing.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


